PER CURIAM.
The Agency for Health Care Administration (AHCA) erred in dismissing Baker County Medical Services, Inc.’s (Baker) petition for formal administrative hearing, because AHCA’s letter to Baker informing it of a statutory violation, of AHCA’s investigation, and of its decision not to impose a penalty constituted final agency action. See Florida League of Cities, Inc. v. Administration Comm’n, 586 So.2d 397 (Fla. 1st DCA 1991); Friends of the Hatchineha, Inc. v. Department of Envtl. Reg., 580 So.2d 267 (Fla. 1st DCA 1991), General Dev. Utils., Inc. v. Department of Envtl. Reg., 417 So.2d 1068 (Fla. 1st DCA 1982).
REVERSED and REMANDED.
ERVIN, J., and SMITH, Senior Judge, concur.
BENTON, J., dissents without opinion.